                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

IN RE: DICAMBA HERBICIDES                         )             MDL No. 2820
LITIGATION                                        )


                             MEMORANDUM and ORDER

       This matter is before the Court on plaintiffs’ motion for an extension of time

regarding the deadlines for class certification briefing and briefing on plaintiffs’ pending

motion for leave to amend the Master Complaint [#530]. Defendant Monsanto Company

consents and joins in plaintiffs’ motion. The current deadline for that briefing is March

16, 2020. Plaintiffs, with Monsanto’s consent, seek to extend the deadline to mid-April

2020, corresponding with a date on which the Court can hold a status conference to

address scheduling.

       BASF opposes the request for an extension. BASF argues that the deadline has

been extended for nearly a year already, and it further objects because the close of

discovery is linked to date on which the Court rules on class certification.

       The Court observes that the plaintiffs and Monsanto propose a status conference in

mid-April, at which all remaining deadlines—including the close of discovery—would be

set, and the parties would meet and confer on proposed deadlines before the conference.

Plaintiffs request a relatively short extension. Any prejudice to any party will be

minimal, if at all.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs’ motion to extend deadlines (#530) is

GRANTED.
       IT IS FURTHER ORDERED that the deadline for moving for class certification

and for filing further briefing on the plaintiffs’ pending motion to amend the Master

Complaint is extended to April 16, 2020.

       IT IS FURTHER ORDERED that the Court will hold a status conference on April

16, 2020, at 1:00 p.m., and the parties shall meet and confer and file a proposed revised

scheduling order by April 13, 2020.

       Dated this 13th day of March, 2020.

                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE
